Title: John Adams to Abigail Adams, 27 February 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris Feby. 27th. 1783

Dryden, whom I have always loved to read now and then, because I learn something from him, informs me, if I did not know it before, that “it hath been observed in former times that none have been so greedy of Employments, and of managing the Publick, as they who have least deserved their Stations. But such only merit to be called Patriots, under whom We see their Country flourish. I have laughed sometimes, when I have reflected on those Men, who from time to time have shot themselves into the World. I have seen many successions of them; some bolting out upon the Stage with vast applause, and others hissed off, and quitting it with disgrace. But while they were in Action, I have constantly observed, that they seemed desirous to retreat from Business—Greatness they said was nauseous, and a Crowd was troublesome; a quiet Privacy was their Ambition. Some few of them I believe said this in earnest, and were making a Provision against Futurity, that they might enjoy their Age with Ease. They saw the happiness of private Life, and promised to themselves a Blessing which every day it was in their Power to possess. But they deferred it, and lingered still at Court, because they thought they had not yet enough to make them happy. They would have more, and laid in to make their Solitude luxurious. A wretched Philosophy, which Epicurus never taught them in his Garden: they loved the prospect of this quiet in Reversion, but were not willing to have it in Possession. They would first be old, and made as sure of Health and Life, as if both of them were at their dispose. But put them to the Necessity of a present Choice, and they preferred Continuance in Power, like the Wretch who called Death to his Assistance, but refused him when he came. The great Scipio was not of their Opinion, who indeed sought Honors in his Youth, and endured the fatigues with which he purchased them. He served his Country, when it was in need of his Courage and Conduct, until he thought it was time to serve himself: but dismounted from the Saddle, when he found the Beast which bore him began to grow restif and ungovernable.”
I have constantly and severely felt this desire to retreat from Business—But have never made this Provision for futurity, that I might enjoy my Age with Ease, much less have I ever wished for a luxurious Solitude.
I have never in any part of my public Life sought Profits or Honors. It was my Destiny to come into Life at a critical dangerous time, and to see Prospects before me that I dreaded and wished to avoid but could not, with Honor or a good Conscience. I took my Part according to the Dictates of my Heart and Head, and have gone thro’ it and all its Horrors, and landed the Public safe and glorious in the Harbour of Peace. Thanks be to God! No Honors, not a Crown—no Profits, not all the Indias, would be the smallest Temptation to me now to go thro’ it again, nor would ever have tempted me to begin it. I thought it my Duty and that I should be a guilty Wretch if I did not do it. I have done it to the best of my Understanding, Health and Strength.
I seek not Honors nor Profits now. But I have now a Right to be exempted from Dishonour, Spots, Stains and Disgrace. Congress have stained and soiled me. They must wipe it out, or I throw off their Livery.

Yours with the same Sentiments as ever.

